 


110 HR 6916 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize the President to provide assistance to individuals and households that are required to evacuate their primary residences as a result of a major disaster.
U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6916 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2008 
Mr. Jefferson (for himself and Mr. Melancon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize the President to provide assistance to individuals and households that are required to evacuate their primary residences as a result of a major disaster. 
 
 
1.Evacuation assistance to individuals and households 
(a)In generalTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following: 
 
426.Evacuation assistance to individuals and households 
(a)In generalThe President may provide assistance to individuals and households that, pursuant to a mandatory evacuation order issued by a State or local government as a result of a major disaster, are required to evacuate their primary residences for a period of 2 or more days. 
(b)Form of assistanceAssistance authorized under this section shall be provided in the form of reimbursement for subsistence expenses incurred by an individual or household during the period of a mandatory evacuation. Assistance provided under this section for the members of a household shall be provided to the head of the household. 
(c)Limitations 
(1)Maximum period of assistanceAssistance authorized under this section may be provided for expenses incurred during a period of not more than 7 days. 
(2)Maximum amount of assistanceAssistance authorized under this section for individuals and households evacuated to a locality may not exceed the amount of the per diem allowance established for the locality under subchapter I of chapter 57 of title 5, United States Code. 
(d)Date of eligibilityAssistance authorized under this section with respect to a major disaster may be provided for expenses incurred before the date of the declaration of the disaster. 
(e)Subsistence definedIn this section, the term subsistence has the meaning given that term in section 5701 of title 5, United States Code.. 
(b)ApplicabilityThe amendment made by this section shall apply with respect to a major disaster declared by the President on or after September 1, 2008.  
 
